Citation Nr: 1041768	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  06-29 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a back disability.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a psychiatric 
disability, to included a disability manifested by nervousness, 
also claimed as a generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1972 to November 
1975.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.

The Veteran testified before the undersigned Acting Veterans Law 
Judge in August 2007.  A copy of the transcript of this hearing 
has been associated with the claims file.

In March 2008, the Board found that new and material evidence had 
been received sufficient to reopen the claim for service 
connection for the back disability.  The Board remanded the 
reopened claim, the claim for service connection for hepatitis C, 
and the application to reopen entitlement to service connection 
for a psychiatric disability.  As discussed below, additional 
development is required prior to final adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Pursuant to the Board's March 2008 remand, the AMC completed the 
additional development directed.  In July 2008, the AMC informed 
the Veteran that his records from the VA Medical Center (VAMC) in 
Albuquerque, New Mexico were obtained.  The AMC obtained a 
substantial amount of VA treatment records.  There are some later 
dated records, up to November 2008.  In response to the December 
2009 supplemental statement of the case, however, the Veteran 
marked that he had additional information and resubmitted an 
authorization to obtain VA records (although it is unnecessary 
for there to be authorization for VA records).  In April 2010, 
the Veteran again wrote that all his medical records were at the 
Albuquerque VAMC.

The Board notes, that after the Veteran was given notice that the 
AMC had obtained records from the VAMC, additional time passed.  
The Veteran then indicated that he had more information and cited 
the VAMC as the source of evidence.  The Board understands this 
to be a request that VA obtain updated records from the VAMC in 
Albuquerque.  It has been nearly two years since records were 
associated with the claims file.

Accordingly, the case is REMANDED for the following action:

Copies of all VA outstanding records of 
treatment received by the Veteran for the 
disabilities on appeal should be obtained 
and made part of the record.  The Veteran 
has identified the VAMC in Albuquerque, New 
Mexico as his place of treatment.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


